Citation Nr: 1723719	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-33 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an extraschedular rating for left knee degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from July 1982 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO denied the Veteran's claim for an increased rating for his left knee DJD.

In a December 2012 VA Form 9 substantive appeal, the Veteran requested a Board hearing.  However, in March 2013 correspondence with the Board, the Veteran withdrew his request.  As the Veteran has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

These claims were previously remanded for further development in June 2014.  Regrettably, for reasons detailed below, the Board must again remand the case to the RO.


REMAND

I.  Entitlement to an Extraschedular Rating for Left Knee DJD

With regard to the Veteran's claim for entitlement to an extraschedular rating for left knee DJD, the Board finds that there was not substantial compliance with its June 2014 remand order and that it may not therefore proceed with a decision as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) ("where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").  Specifically, the Board's June 2014 remand instructions directed the RO to refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation Service for consideration.  This, the RO did not do.

Consequently, although the Board regrets the additional delay, another remand is necessary in order to comply with previous remand instructions and ensure that there is a complete record upon which to decide the Veteran's claim.  Stegall; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
II.  Entitlement to TDIU

The Board finds that since the Veteran's claim for an extraschedular evaluation for his left knee DJD may impact his combined total disability rating, the issue is inextricably intertwined with his claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is also required pending resolution of the intertwined claims.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for entitlement to an extraschedular rating for left knee DJD to the Undersecretary for Benefits or the Director of Compensation Service for consideration pursuant to 38 C.F.R. § 3.321 (b).

2.  Thereafter, adjudicate the Veteran's claim for a TDIU.  If the Veteran's increased rating claim for his left knee DJD remains denied (i.e., if he continues to not meet the schedular criteria for TDIU), then the AOJ must refer the claim for entitlement to an extraschedular TDIU to the Director, Compensation Service, to determine whether an extra-schedular rating is warranted.  In so doing, the AOJ should note the treatment records, Veteran's statements, and VA examination reports regarding the effect of his disabilities on his employment.

3.  Thereafter, the AOJ should readjudicate the claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

